DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is a Non-Final Rejection on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 1, Package Service 162
Figure 1, Delivery Service 172
Figure 1, Sensor N 108
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
The Specification refers to a “sensor system 180” in [0016], [0018], and [0019]. Sensor system 180 is not present in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
In [0019], “Constraint service 116” should be corrected to “Constraint service 114”, consistent with the rest of the Specification and the Drawings.
In [0048], “internal computing device 130” requires correction. The Specification and the Drawings do not contain any additional references to an “internal computing device”, and both refer to 130 as the vehicle propulsion system.
Appropriate correction is required.

Claim Objections
Claims 5, 8, 12, 15, and 19 objected to because of the following informalities:
Claims 5, 12, and 19 contain the limitation “the updated low resolution tile data” in Line 2. No prior reference is made to “updated low resolution tile data” in Claim 5, or in Claim 1 from which Claim 5 relies on. As claimed, is unclear as to whether the “updated low resolution tile data” is equivalent to the low resolution tile data, or the updated semantic data, or whether the “updated low resolution tile data” is a separate dataset. Additionally, it is unclear as to what the “updated low resolution tile data” is used for, and when this stitching step occurs. For the purposes of examination, this limitation will be interpreted as part of the step of “generate … low resolution tile data” in Claims 1, 8, and 15, and this “updated low resolution tile data” replaces the existing “low resolution tile data” (Per Applicant’s Specification, [0034] and [0043]-[0044]).
Claims 8 and 15 contain the limitation “generating updated semantic data”. It is recommended that this limitation be modified to “generate updated semantic data”, consistent with the rest of Claims 8 and 15.
Claim 15 contains the limitation “when executed by one more processors” in Line 3. This limitation should be corrected to “when executed by one or more processors”, consistent with the rest of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because Claim 8 contains the limitation “at least one computer-readable storage medium” in Line 3. This limitation, under Broadest Reasonable Interpretation, covers transitory forms of storage medium involving signal transmission. Signal transmission, or signals per se, are non-statutory.  Claims 9-14 are rejected by way of their dependency on Claim 8.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding Independent Claim 1: 
Step 1: Claim 1 is a computer-implemented method claim that recites a remote computing system that performs the steps of receiving a change detection, receiving autonomous vehicle drive data, generating low resolution tile data based on the autonomous vehicle drive data, generating updated semantic data based on the low resolution tile data generated from the autonomous vehicle drive data, the updated semantic data being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change, and providing the updated semantic data to an autonomous vehicle to update a proximate area of the change of a base map of the autonomous vehicle. Additionally, the claim recites that the change is in the real world, and the autonomous vehicle drive data is based on the change in the real world. Thus, the claim is directed to a statutory category.
Step 2A Prong 1: The claim recites the steps of generating low resolution tile data based on the autonomous vehicle drive data, and generating updated semantic data based on the low resolution tile data generated from the autonomous vehicle drive data, the updated semantic data being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change. These steps recite an abstract idea which is directed to a mental process, as they can practically be performed in the human mind.
Step 2A Prong 2: The claim recites the additional limitations of the method being computer-implemented, a remote computing system, the change is in the real world, the autonomous vehicle drive data is based on the change in the real world, and the steps of receiving a change detection, receiving autonomous drive data, and providing the updated semantic data to an autonomous vehicle to update a proximate area of the change of a base map of the autonomous vehicle. 
The limitations of the method being computer-implemented and the remote computing system performing the steps of the method are considered insignificant computer implementation. They are recited as generic computer components needed to perform the abstract idea. These limitations are no more than mere instructions to apply the abstract idea using generic hardware. 
The limitations of the change being in the real world and the autonomous vehicle drive data being based on the change in the real world are considered insignificant extra-solution activity. They are no more than mere selection of a data type or data source to be manipulated. 
The steps of receiving a change detection, receiving autonomous drive data, and providing the updated semantic data to an autonomous vehicle to update a proximate area of the change of a base map of the autonomous vehicle are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting to perform the abstract idea. 
Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The limitations of Claim 1, when viewed individually and as a whole, amount to no more than mere generic hardware needed to perform the abstract idea, mere selection of a particular data source or data type to be manipulated, and mere necessary data gathering and outputting to perform the abstract idea. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, Independent Claim 1 is ineligible. 
Regarding Dependent Claims 2-7:
Step 1: Claims 2-7 depend from Claim 1 and recite the additional limitations of wherein the change detection includes an inconsistency between the base map of the autonomous vehicle and the real world (Claim 2), wherein the autonomous vehicle drive data includes a timestamp that is before the change detection is received and after the change in the real world (Claim 3), wherein the receiving of the autonomous vehicle drive data is received from a plurality of autonomous vehicles of a fleet (Claim 4), wherein the low resolution tile data is stitched together to form the updated low resolution tile data (Claim 5), designating, by the remote computing system, an avoidance area over an area proximate to the location of the detected change (Claim 6), and removing, by the remote computing system, the avoidance area after determining that the updated semantic data addresses the detected change (Claim 7). Thus, the claims are to a statutory category.
Step 2A Prong 1: Claims 2-7 depend from Claim 1 and include the limitations of stitching the low resolution tile data to form the updated low resolution tile data, designating an avoidance area over an area proximate to the location of the detected change, and removing the avoidance area after determining that the updated semantic data addresses the detected change. These claims recite an abstract idea which is directed to a mental process, as they can practically be performed in the human mind.
Step 2A Prong 2: Claims 2-7 recite the additional limitations of wherein the change detection includes an inconsistency between the base map of the autonomous vehicle and the real world, wherein the autonomous vehicle drive data includes a timestamp that is before the change detection is received and after the change in the real world, and wherein the receiving of the autonomous vehicle drive data is received from a plurality of autonomous vehicles of a fleet. These limitations are considered insignificant extra-solution activity, as they are no more than mere selection of a particular data source or data type to be manipulated. 
Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The limitations of Claims 2-7, when viewed individually and as a whole, amount to no more than mere selection of a particular data source or data type to be manipulated. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, Claims 1-7 are ineligible. 

Regarding Independent Claim 8: 
Step 1: Claim 8 is a system claim that recites one or more processors and at least one computer-readable storage medium containing instructions, that in combination perform the steps of receiving a change detection, receiving autonomous vehicle drive data, generating low resolution tile data based on the autonomous vehicle drive data, generating updated semantic data based on the low resolution tile data generated from the autonomous vehicle drive data, the updated semantic data being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change, and providing the updated semantic data to an autonomous vehicle to update a proximate area of the change of a base map of the autonomous vehicle. Additionally, the claim recites that the change is in the real world, and the autonomous vehicle drive data is based on the change in the real world. Thus, the claim is (intended to be) directed to a statutory category.
Step 2A Prong 1: The claim recites the steps of generating low resolution tile data based on the autonomous vehicle drive data, and generating updated semantic data based on the low resolution tile data generated from the autonomous vehicle drive data, the updated semantic data being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change. These steps recite an abstract idea which is directed to a mental process, as they can practically be performed in the human mind.
Step 2A Prong 2: The claim recites the additional limitations of one or more processors and at least one computer-readable storage medium containing instructions, the change is in the real world, the autonomous vehicle drive data is based on the change in the real world, and the steps of receiving a change detection, receiving autonomous drive data, and providing the updated semantic data to an autonomous vehicle to update a proximate area of the change of a base map of the autonomous vehicle. 
The limitations of one or more processors and at least one computer-readable storage medium containing instructions performing the steps of the method are considered insignificant computer implementation. They are recited as generic computer components needed to perform the abstract idea. These limitations are no more than mere instructions to apply the abstract idea using generic hardware. 
The limitations of the change being in the real world and the autonomous vehicle drive data being based on the change in the real world are considered insignificant extra-solution activity. They are no more than mere selection of a data type or data source to be manipulated. 
The steps of receiving a change detection, receiving autonomous drive data, and providing the updated semantic data to an autonomous vehicle to update a proximate area of the change of a base map of the autonomous vehicle are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting to perform the abstract idea. 
Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The limitations of Claim 8, when viewed individually and as a whole, amount to no more than mere generic hardware needed to perform the abstract idea, mere selection of a particular data source or data type to be manipulated, and mere necessary data gathering and outputting to perform the abstract idea. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, Independent Claim 8 is ineligible. 
Regarding Dependent Claims 9-14:
Step 1: Claims 9-14 depend from Claim 8 and recite the additional limitations of wherein the change detection includes an inconsistency between the base map of the autonomous vehicle and the real world (Claim 9), wherein the autonomous vehicle drive data includes a timestamp that is before the change detection is received and after the change in the real world (Claim 10), wherein the receiving of the autonomous vehicle drive data is received from a plurality of autonomous vehicles of a fleet (Claim 11), wherein the low resolution tile data is stitched together to form the updated low resolution tile data (Claim 12), designating an avoidance area over an area proximate to the location of the detected change (Claim 13), and removing the avoidance area after determining that the updated semantic data addresses the detected change (Claim 14). Thus, the claims are to a statutory category.
Step 2A Prong 1: Claims 9-14 depend from Claim 8 and include the limitations of stitching the low resolution tile data to form the updated low resolution tile data, designating an avoidance area over an area proximate to the location of the detected change, and removing the avoidance area after determining that the updated semantic data addresses the detected change. These claims recite an abstract idea which is directed to a mental process, as they can practically be performed in the human mind.
Step 2A Prong 2: Claims 9-14 recite the additional limitations of wherein the change detection includes an inconsistency between the base map of the autonomous vehicle and the real world, wherein the autonomous vehicle drive data includes a timestamp that is before the change detection is received and after the change in the real world, and wherein the receiving of the autonomous vehicle drive data is received from a plurality of autonomous vehicles of a fleet. These limitations are considered insignificant extra-solution activity, as they are no more than mere selection of a particular data source or data type to be manipulated. 
Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The limitations of Claims 9-14, when viewed individually and as a whole, amount to no more than mere selection of a particular data source or data type to be manipulated. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, Claims 8-14 are ineligible. 

Regarding Independent Claim 15: 
Step 1: Claim 15 is a product claim that recites a non-transitory computer-readable storage medium containing instructions that, when executed by one or more processors, perform the steps of receiving a change detection, receiving autonomous vehicle drive data, generating low resolution tile data based on the autonomous vehicle drive data, generating updated semantic data based on the low resolution tile data generated from the autonomous vehicle drive data, the updated semantic data being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change, and providing the updated semantic data to an autonomous vehicle to update a proximate area of the change of a base map of the autonomous vehicle. Additionally, the claim recites that the change is in the real world, and the autonomous vehicle drive data is based on the change in the real world. Thus, the claim is directed to a statutory category.
Step 2A Prong 1: The claim recites the steps of generating low resolution tile data based on the autonomous vehicle drive data, and generating updated semantic data based on the low resolution tile data generated from the autonomous vehicle drive data, the updated semantic data being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change. These steps recite an abstract idea which is directed to a mental process, as they can practically be performed in the human mind.
Step 2A Prong 2: The claim recites the additional limitations of a non-transitory computer-readable storage medium containing instructions, one or more processors, the change is in the real world, the autonomous vehicle drive data is based on the change in the real world, and the steps of receiving a change detection, receiving autonomous drive data, and providing the updated semantic data to an autonomous vehicle to update a proximate area of the change of a base map of the autonomous vehicle. 
The limitations of one or more processors and a non-transitory computer-readable storage medium containing instructions performing the steps of the method are considered insignificant computer implementation. They are recited as generic computer components needed to perform the abstract idea. These limitations are no more than mere instructions to apply the abstract idea using generic hardware. 
The limitations of the change being in the real world and the autonomous vehicle drive data being based on the change in the real world are considered insignificant extra-solution activity. They are no more than mere selection of a data type or data source to be manipulated. 
The steps of receiving a change detection, receiving autonomous drive data, and providing the updated semantic data to an autonomous vehicle to update a proximate area of the change of a base map of the autonomous vehicle are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting to perform the abstract idea. 
Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The limitations of Claim 15, when viewed individually and as a whole, amount to no more than mere generic hardware needed to perform the abstract idea, mere selection of a particular data source or data type to be manipulated, and mere necessary data gathering and outputting to perform the abstract idea. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, Independent Claim 15 is ineligible. 
Regarding Dependent Claims 16-20:
Step 1: Claims 16-20 depend from Claim 15 and recite the additional limitations of wherein the change detection includes an inconsistency between the base map of the autonomous vehicle and the real world (Claim 16), wherein the autonomous vehicle drive data includes a timestamp that is before the change detection is received and after the change in the real world (Claim 17), wherein the receiving of the autonomous vehicle drive data is received from a plurality of autonomous vehicles of a fleet (Claim 18), wherein the low resolution tile data is stitched together to form the updated low resolution tile data (Claim 19), designating an avoidance area over an area proximate to the location of the detected change (Claim 20), and removing the avoidance area after determining that the updated semantic data addresses the detected change (Claim 20). Thus, the claims are to a statutory category.
Step 2A Prong 1: Claims 16-20 depend from Claim 15 and include the limitations of stitching the low resolution tile data to form the updated low resolution tile data, designating an avoidance area over an area proximate to the location of the detected change, and removing the avoidance area after determining that the updated semantic data addresses the detected change. These claims recite an abstract idea which is directed to a mental process, as they can practically be performed in the human mind.
Step 2A Prong 2: Claims 16-20 recite the additional limitations of wherein the change detection includes an inconsistency between the base map of the autonomous vehicle and the real world, wherein the autonomous vehicle drive data includes a timestamp that is before the change detection is received and after the change in the real world, and wherein the receiving of the autonomous vehicle drive data is received from a plurality of autonomous vehicles of a fleet. These limitations are considered insignificant extra-solution activity, as they are no more than mere selection of a particular data source or data type to be manipulated. 
Accordingly, these additional limitations do not integrate the abstract idea into a practical application as they do not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The limitations of Claims 16-20, when viewed individually and as a whole, amount to no more than mere selection of a particular data source or data type to be manipulated. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, Claims 15-20 are ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190019409 A1, filed 07/17/2017, hereinafter "Farr", in view of US 20200284590 A1, filed 03/05/2020, hereinafter “Chen”.

Regarding Claim 1:
Farr teaches:
A computer-implemented method comprising: 
See at least [0044] and figure 3, which illustrates the method performed by the autonomous vehicle 102.
See at least [0052] and figure 4, which illustrates the corresponding method performed by the autonomous vehicle data server 110 (remote computing system).
receiving, at a remote computing system (autonomous vehicle data server 110), a change detection (deviation hint 116) relating to a change in the real world; 
See at least [0047]-[0049] and figure 3, step 310, wherein when an autonomous vehicle detects an anomaly via its sensors, it sends a deviation hint to the server
See at least [0045], wherein the deviation hint corresponds to an anomaly indicating a change in the real world, such as a change in roadway structure.
See at least [0052] and figure 4, step 402, wherein the server receives the deviation hint from the autonomous vehicle.
receiving, at the remote computing system (autonomous vehicle data server 110), autonomous vehicle drive data (raw sensor data) based on the change in the real world; 
See at least [0050] and figure 3, step 312, wherein the autonomous vehicle sends raw sensor data to the server.
See at least Claim 3, wherein the raw sensor data includes a snapshot of data prior to and after the anomaly.
See at least [0038], wherein the snapshot of data includes LIDAR, camera, or other sensor data from the autonomous vehicle as it drives through the anomaly. Therefore, the raw sensor data is equivalent to autonomous vehicle drive data based on the change in the real world.
See at least [0054] and figure 4, step 406, the server receives the raw sensor data.
generating, by the remote computing system (autonomous vehicle data server 110), updated semantic data (route network definition files, or RNDFs, 112) based on the autonomous vehicle drive data (raw sensor data), 
See at least [0055] and figure 4, step 408, wherein the server identifies the anomaly. This identification includes the processes the autonomous vehicle uses to identify anomalies.
See at least [0042], wherein identifying a detected anomaly includes interpreting raw sensor data into metadata. For example, the autonomous vehicle interprets raw camera data of a stop into metadata indicating a stop sign.
See at least [0056] and figure 4, step 410, wherein the server generates updated route network definition files, or RNDFs.
See at least [0018], wherein the RNDFs contain semantic information on road segment accessibility, waypoint information, stop sign locations, lane widths, speed limits, checkpoint locations, and parking spot locations. The RNDFs are equivalent to the metadata generated from the raw sensor data discussed above.
Per [0033] of Applicant’s Specification, the semantic data includes lane boundary geometry and locations of stop signs. Therefore, the RNDFs correspond to semantic data.
the updated semantic data (RNDFs 112) being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change; 
While Farr does not explicitly teach this limitation, there is no mention in Farr’s disclosure of utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change. 
See at least [0042] and [0055], wherein anomaly is identified using only the raw sensor data. As discussed above, the identification of the anomaly generates the updated semantic data. This sensor data potentially may be used with signatures of predefined anomaly types or trained neural networks in identification, but not with any data from a redrive of a location of the detected change.
and providing, by the remote computing system (autonomous vehicle data server 110), the updated semantic data (RNDFs 112) to an autonomous vehicle (autonomous vehicle(s) 102) to update a proximate area of the change in the real world (identified anomaly) of a base map of the autonomous vehicle (RNDFs 112 and 3D Prior Maps 114 stored in autonomous vehicle 102).
See at least [0057] and figure 4, step 412, wherein the server sends the updated RNDFs to autonomous vehicles. 
See at least [0056] and figure 4, step 410, wherein the updated RNDFs reflect the identified anomaly. The updated RNDFs are sent to the vehicles in a process similar to step 404.
See at least [0053] and figure 4, step 404, wherein the server distributes data to autonomous vehicles within a predefined geographic proximity of the change detected, or a proximate area of the change in the real world.
See at least [0033] and figure 2, wherein the autonomous vehicle maintains, or stores and updates, RDNFs 112 and 3D prior maps 114 in its own storage.
Farr remains silent on:
generating, by the remote computing system, low resolution tile data based on the autonomous vehicle drive data based on the change in the real world; 
Farr remains silent on the updated semantic data being generated based on the low resolution tile data generated from the autonomous vehicle drive data. As discussed above, Farr teaches generating the updated semantic data based only on the autonomous vehicle drive data.
Additionally, Farr does not explicitly teach the updated semantic data being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change; 
Chen teaches:
generating, by the remote computing system (HD map system 100), low resolution tile data (LiDAR range image) based on the autonomous vehicle drive data (LiDAR data) based on the real world;
See at least [0173] and figure 26, steps 2600-2610, wherein the map system uses LiDAR data to generate a LiDAR range image. In the range image, rows and columns (X-Y coordinates) encode pitch and yaw angles, and pixel values (pixel heights) encode the distance of the LiDAR to the obstacle 
Per [0034] of Applicant’s Specification, map tile data can include a pixelated version of a point cloud, where the map tiles include grids having X-Y coordinates and a height associated with each pixel. Therefore, the LiDAR range image generated is equivalent to low resolution tile data.
generating, by the remote computing system (HD map system 100), updated semantic data (classifications) based on the low resolution tile data (LiDAR range image) generated from the autonomous vehicle drive data,  
See at least [0176] and figure 26, steps 2630-2650, wherein, for each pixel of the LiDAR range image, the map system calculates a point normal. 
See at least [0179] and figure 27, step 2710, wherein the map system generates semantic data containing classifications, or labels, of detected objects using the point normal data.
the updated semantic data being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change; 
See at least [0055], wherein the map system uses only low-resolution drive data from autonomous vehicles to generate semantic data. Chen specifically discloses not using high resolution data from a mapping fleet outfitted with high resolution sensors.
Thus, Farr and Chen in combination disclose all of the limitations of Claim 1. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the method of Farr could have been modified to incorporate Chen’s technique of generating low resolution tile data and generating the updated semantic data based on the low resolution tile data and not high-resolution redrive data. This combination allows a map system to maintain and update high-resolution maps for autonomous driving without the need for expensive, specially outfitted cars with high resolution sensors, as recognized by Chen (see at least [0005] and [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Farr to incorporate Chen’s technique of generating low resolution tile data and generating the updated semantic data based on the low resolution tile data and not high-resolution redrive data to yield the predictable result of a method for updating high definition maps based on low resolution map assets.

Regarding Claim 2, Farr and Chen in combination disclose all of the limitations of Claim 1 as discussed above, and Farr additionally teaches:
wherein the change detection (deviation hint 116) includes an inconsistency between the base map of the autonomous vehicle (3D prior maps 114 of autonomous vehicle 102) and the real world.
See at least [0020], wherein the deviation hint includes data regarding roadway locations where the autonomous vehicle detects an anomaly compared to the 3D prior maps stored in the autonomous vehicle.
See at least [0045], wherein the anomaly represents one or more 3D features of the autonomous vehicle’s sensor data that fails to match the 3D prior maps and the location of the autonomous vehicle

Regarding Claim 3, Farr and Chen in combination disclose all of the limitations of Claim 1 as discussed above, and Farr additionally teaches:
wherein the autonomous vehicle drive data (raw sensor data, snapshot of data) includes a timestamp that is before the change detection (deviation hint 116) is received and after the change in the real world (anomaly).
See at least Claim 3, wherein the raw sensor data includes a snapshot of data prior to and after the anomaly.
See at least [0038], wherein the snapshot of data is the raw sensor data taken from 15 seconds prior to the anomaly to 15 seconds after the anomaly
Since the snapshot includes all of the sensor data taken by the autonomous vehicle 15 seconds before and after the anomaly, inherently, the snapshot will always include a timestamp that is before the autonomous vehicle sends the deviation to the server and after the anomaly occurs in the real world.

Regarding Claim 4, Farr and Chen in combination disclose all of the limitations of Claim 1 as discussed above, and Farr remains silent on:
wherein the receiving of the autonomous vehicle drive data is received from a plurality of autonomous vehicles of a fleet.
However, Farr does teach sending AV data to a plurality of autonomous vehicles of a fleet
See at least [0053] and figure 4, step 404, wherein the server distributes data to all of the autonomous vehicles connected to the server, or a fleet of autonomous vehicles.
Chen teaches:
wherein the receiving of the autonomous vehicle drive data is received from a plurality of autonomous vehicles of a fleet.
See at least [0062] and [0216], wherein drive data is received from a fleet of autonomous vehicles
Thus, Farr and Chen in combination disclose all of the limitations of Claim 4. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the method of Farr could have been modified to incorporate Chen’s technique of receiving autonomous vehicle drive data from a plurality of autonomous vehicles of a fleet. This combination allows a map system to maintain and update high-resolution maps for autonomous driving that can keep a map up-to-date on a regular basis for self-driving, as recognized by Chen (see at least [0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Farr and Chen with Chen’s technique of receiving drive data from a plurality of autonomous vehicles of a fleet to yield the predictable result of a method for updating high definition maps based on low resolution map assets.

Regarding Claim 5, Farr and Chen in combination disclose all of the limitations of Claim 1 as discussed above, and Farr remains silent on:
wherein the low resolution tile data is stitched together to form the updated low resolution tile data.
Chen teaches:
wherein the low resolution tile data (LiDAR range image) is stitched together to form the updated low resolution tile data.
See at least [0129]-[0131], “Overall Process of Alignment”, wherein LiDAR range images are merged together to form updated point clouds
As discussed above, the range image representation of a point cloud is equivalent to low resolution tile data. Therefore, the updated, merged point clouds is equivalent to updated low resolution tile data.
Thus, Farr and Chen in combination disclose all of the limitations of Claim 5. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the method of Farr could have been modified to incorporate Chen’s technique of stitching together the low resolution tile data to form the updated low resolution tile data. This combination allows a map system to generate consistent, unified point cloud data from low-resolution vehicle sensors, which in turn allows for the generation of a high-definition map from the low-resolution sensor data, as recognized by Chen (see at least [0005], [0055], and [0131]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Farr and Chen with Chen’s technique of stitching together the low resolution tile data to form the updated low resolution tile data to yield the predictable result of a method for updating high definition maps based on low resolution map assets.

Regarding Claim 6, Farr and Chen in combination disclose all of the limitations of Claim 1 as discussed above, and Farr additionally teaches:
designating, by the remote computing system (autonomous vehicle data server 110), an avoidance area over an area proximate to the location of the detected change (deviation hint 116).
See at least [0053] and figure 4, step 404, wherein the server sends the deviation hint to autonomous vehicles within a predefined geographic proximity of the location of the deviation hint.
See at least [0061], wherein the autonomous vehicles within the avoidance area who receive the deviation hint from the server adjust their routes to avoid the road segments implicated by the deviation hint

Regarding Claim 8:
Farr teaches:
A system comprising: 
See at least [0012] and figure 1
one or more processors; and at least one computer-readable storage medium having stored therein instructions which, when executed by the one or more processors, cause the system to:
See at least [0062], wherein autonomous vehicle data server 110 comprises a processor that executes instructions stored on a computer-readable medium
receive a change detection (deviation hint 116) relating to a change in the real world; 
See at least [0047]-[0049] and figure 3, step 310, wherein when an autonomous vehicle detects an anomaly via its sensors, it sends a deviation hint to the server
See at least [0045], wherein the deviation hint corresponds to an anomaly indicating a change in the real world, such as a change in roadway structure.
See at least [0052] and figure 4, step 402, wherein the server receives the deviation hint from the autonomous vehicle.
receive autonomous vehicle drive data (raw sensor data) based on the change in the real world; 
See at least [0050] and figure 3, step 312, wherein the autonomous vehicle sends raw sensor data to the server.
See at least Claim 3, wherein the raw sensor data includes a snapshot of data prior to and after the anomaly.
See at least [0038], wherein the snapshot of data includes LIDAR, camera, or other sensor data from the autonomous vehicle as it drives through the anomaly. Therefore, the raw sensor data is equivalent to autonomous vehicle drive data based on the change in the real world.
See at least [0054] and figure 4, step 406, the server receives the raw sensor data.
generating updated semantic data (route network definition files, or RNDFs, 112) based on the autonomous vehicle drive data (raw sensor data), 
See at least [0055] and figure 4, step 408, wherein the server identifies the anomaly. This identification includes the processes the autonomous vehicle uses to identify anomalies.
See at least [0042], wherein identifying a detected anomaly includes interpreting raw sensor data into metadata. For example, the autonomous vehicle interprets raw camera data of a stop into metadata indicating a stop sign.
See at least [0056] and figure 4, step 410, wherein the server generates updated route network definition files, or RNDFs.
See at least [0018], wherein the RNDFs contain semantic information on road segment accessibility, waypoint information, stop sign locations, lane widths, speed limits, checkpoint locations, and parking spot locations. The RNDFs are equivalent to the metadata generated from the raw sensor data discussed above.
Per [0033] of Applicant’s Specification, the semantic data includes lane boundary geometry and locations of stop signs. Therefore, the RNDFs correspond to semantic data.
the updated semantic data (RNDFs 112) being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change; 
While Farr does not explicitly teach this limitation, there is no mention in Farr’s disclosure of utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change. 
See at least [0042] and [0055], wherein anomaly is identified using only the raw sensor data. As discussed above, the identification of the anomaly generates the updated semantic data. This sensor data potentially may be used with signatures of predefined anomaly types or trained neural networks in identification, but not with any data from a redrive of a location of the detected change.
and provide the updated semantic data (RNDFs 112) to an autonomous vehicle (autonomous vehicle(s) 102) to update a proximate area of the change in the real world (identified anomaly) of a base map of the autonomous vehicle (RNDFs 112 and 3D Prior Maps 114 stored in autonomous vehicle 102).
See at least [0057] and figure 4, step 412, wherein the server sends the updated RNDFs to autonomous vehicles. 
See at least [0056] and figure 4, step 410, wherein the updated RNDFs reflect the identified anomaly. The updated RNDFs are sent to the vehicles in a process similar to step 404.
See at least [0053] and figure 4, step 404, wherein the server distributes data to autonomous vehicles within a predefined geographic proximity of the change detected, or a proximate area of the change in the real world.
See at least [0033] and figure 2, wherein the autonomous vehicle maintains, or stores and updates, RDNFs 112 and 3D prior maps 114 in its own storage.
Farr remains silent on:
generate low resolution tile data based on the autonomous vehicle drive data based on the change in the real world; 
Farr remains silent on the updated semantic data being generated based on the low resolution tile data generated from the autonomous vehicle drive data. As discussed above, Farr teaches generating the updated semantic data based only on the autonomous vehicle drive data.
Additionally, Farr does not explicitly teach the updated semantic data being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change; 
Chen teaches:
generate low resolution tile data (LiDAR range image) based on the autonomous vehicle drive data (LiDAR data) based on the real world;
See at least [0173] and figure 26, steps 2600-2610, wherein the map system uses LiDAR data to generate a LiDAR range image. In the range image, rows and columns (X-Y coordinates) encode pitch and yaw angles, and pixel values (pixel heights) encode the distance of the LiDAR to the obstacle 
Per [0034] of Applicant’s Specification, map tile data can include a pixelated version of a point cloud, where the map tiles include grids having X-Y coordinates and a height associated with each pixel. Therefore, the LiDAR range image generated is equivalent to low resolution tile data.
generating updated semantic data (classifications) based on the low resolution tile data (LiDAR range image) generated from the autonomous vehicle drive data,  
See at least [0176] and figure 26, steps 2630-2650, wherein, for each pixel of the LiDAR range image, the map system calculates a point normal. 
See at least [0179] and figure 27, step 2710, wherein the map system generates semantic data containing classifications, or labels, of detected objects using the point normal data.
the updated semantic data being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change; 
See at least [0055], wherein the map system uses only low-resolution drive data from autonomous vehicles to generate semantic data. Chen specifically discloses not using high resolution data from a mapping fleet outfitted with high resolution sensors.
Thus, Farr and Chen in combination disclose all of the limitations of Claim 8. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the method of Farr could have been modified to incorporate Chen’s technique of generating low resolution tile data and generating the updated semantic data based on the low resolution tile data and not high-resolution redrive data. This combination allows a map system to maintain and update high-resolution maps for autonomous driving without the need for expensive, specially outfitted cars with high resolution sensors, as recognized by Chen (see at least [0005] and [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Farr to incorporate Chen’s technique of generating low resolution tile data and generating the updated semantic data based on the low resolution tile data and not high-resolution redrive data to yield the predictable result of a method for updating high definition maps based on low resolution map assets.

Regarding Claim 9, Farr and Chen in combination disclose all of the limitations of Claim 8 as discussed above, and Farr additionally teaches:
wherein the change detection (deviation hint 116) includes an inconsistency between the base map of the autonomous vehicle (3D prior maps 114 of autonomous vehicle 102) and the real world.
See at least [0020], wherein the deviation hint includes data regarding roadway locations where the autonomous vehicle detects an anomaly compared to the 3D prior maps stored in the autonomous vehicle.
See at least [0045], wherein the anomaly represents one or more 3D features of the autonomous vehicle’s sensor data that fails to match the 3D prior maps and the location of the autonomous vehicle

Regarding Claim 10, Farr and Chen in combination disclose all of the limitations of Claim 8 as discussed above, and Farr additionally teaches:
wherein the autonomous vehicle drive data (raw sensor data, snapshot of data) includes a timestamp that is before the change detection (deviation hint 116) is received and after the change in the real world (anomaly).
See at least Claim 3, wherein the raw sensor data includes a snapshot of data prior to and after the anomaly.
See at least [0038], wherein the snapshot of data is the raw sensor data taken from 15 seconds prior to the anomaly to 15 seconds after the anomaly
Since the snapshot includes all of the sensor data taken by the autonomous vehicle 15 seconds before and after the anomaly, inherently, the snapshot will always include a timestamp that is before the autonomous vehicle sends the deviation to the server and after the anomaly occurs in the real world.

Regarding Claim 11, Farr and Chen in combination disclose all of the limitations of Claim 8 as discussed above, and Farr remains silent on:
wherein the receipt of the autonomous vehicle drive data is received from a plurality of autonomous vehicles of a fleet.
However, Farr does teach sending AV data to a plurality of autonomous vehicles of a fleet
See at least [0053] and figure 4, step 404, wherein the server distributes data to all of the autonomous vehicles connected to the server, or a fleet of autonomous vehicles.
Chen teaches:
wherein the receipt of the autonomous vehicle drive data is received from a plurality of autonomous vehicles of a fleet.
See at least [0062] and [0216], wherein drive data is received from a fleet of autonomous vehicles
Thus, Farr and Chen in combination disclose all of the limitations of Claim 11. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the method of Farr could have been modified to incorporate Chen’s technique of receiving autonomous vehicle drive data from a plurality of autonomous vehicles of a fleet. This combination allows a map system to maintain and update high-resolution maps for autonomous driving that can keep a map up-to-date on a regular basis for self-driving, as recognized by Chen (see at least [0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Farr and Chen with Chen’s technique of receiving drive data from a plurality of autonomous vehicles of a fleet to yield the predictable result of a method for updating high definition maps based on low resolution map assets.

Regarding Claim 12, Farr and Chen in combination disclose all of the limitations of Claim 8 as discussed above, and Farr remains silent on:
wherein the low resolution tile data is stitched together to form the updated low resolution tile data.
Chen teaches:
wherein the low resolution tile data (LiDAR range image) is stitched together to form the updated low resolution tile data.
See at least [0129]-[0131], “Overall Process of Alignment”, wherein LiDAR range images are merged together to form updated point clouds
As discussed above, the range image representation of a point cloud is equivalent to low resolution tile data. Therefore, the updated, merged point clouds is equivalent to updated low resolution tile data.
Thus, Farr and Chen in combination disclose all of the limitations of Claim 12. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the method of Farr could have been modified to incorporate Chen’s technique of stitching together the low resolution tile data to form the updated low resolution tile data. This combination allows a map system to generate consistent, unified point cloud data from low-resolution vehicle sensors, which in turn allows for the generation of a high-definition map from the low-resolution sensor data, as recognized by Chen (see at least [0005], [0055], and [0131]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Farr and Chen with Chen’s technique of stitching together the low resolution tile data to form the updated low resolution tile data to yield the predictable result of a method for updating high definition maps based on low resolution map assets.

Regarding Claim 13, Farr and Chen in combination disclose all of the limitations of Claim 8 as discussed above, and Farr additionally teaches:
wherein the instructions which, when executed by the one or more processors, further cause the system to designate an avoidance area over an area proximate to the location of the detected change (deviation hint 116).
See at least [0053] and figure 4, step 404, wherein the server sends the deviation hint to autonomous vehicles within a predefined geographic proximity of the location of the deviation hint.
See at least [0061], wherein the autonomous vehicles within the avoidance area who receive the deviation hint from the server adjust their routes to avoid the road segments implicated by the deviation hint

Regarding Claim 15:
Farr teaches:
A non-transitory computer-readable storage medium comprising: instructions stored on the non-transitory computer-readable storage medium, the instructions, when executed by one more processors, cause the one or more processors to:
See at least [0062], wherein autonomous vehicle data server 110 comprises a processor that executes instructions stored on a computer-readable medium
receive a change detection (deviation hint 116) relating to a change in the real world; 
See at least [0047]-[0049] and figure 3, step 310, wherein when an autonomous vehicle detects an anomaly via its sensors, it sends a deviation hint to the server
See at least [0045], wherein the deviation hint corresponds to an anomaly indicating a change in the real world, such as a change in roadway structure.
See at least [0052] and figure 4, step 402, wherein the server receives the deviation hint from the autonomous vehicle.
receive autonomous vehicle drive data (raw sensor data) based on the change in the real world; 
See at least [0050] and figure 3, step 312, wherein the autonomous vehicle sends raw sensor data to the server.
See at least Claim 3, wherein the raw sensor data includes a snapshot of data prior to and after the anomaly.
See at least [0038], wherein the snapshot of data includes LIDAR, camera, or other sensor data from the autonomous vehicle as it drives through the anomaly. Therefore, the raw sensor data is equivalent to autonomous vehicle drive data based on the change in the real world.
See at least [0054] and figure 4, step 406, the server receives the raw sensor data.
generating updated semantic data (route network definition files, or RNDFs, 112) based on the autonomous vehicle drive data (raw sensor data), 
See at least [0055] and figure 4, step 408, wherein the server identifies the anomaly. This identification includes the processes the autonomous vehicle uses to identify anomalies.
See at least [0042], wherein identifying a detected anomaly includes interpreting raw sensor data into metadata. For example, the autonomous vehicle interprets raw camera data of a stop into metadata indicating a stop sign.
See at least [0056] and figure 4, step 410, wherein the server generates updated route network definition files, or RNDFs.
See at least [0018], wherein the RNDFs contain semantic information on road segment accessibility, waypoint information, stop sign locations, lane widths, speed limits, checkpoint locations, and parking spot locations. The RNDFs are equivalent to the metadata generated from the raw sensor data discussed above.
Per [0033] of Applicant’s Specification, the semantic data includes lane boundary geometry and locations of stop signs. Therefore, the RNDFs correspond to semantic data.
the updated semantic data (RNDFs 112) being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change; 
While Farr does not explicitly teach this limitation, there is no mention in Farr’s disclosure of utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change. 
See at least [0042] and [0055], wherein anomaly is identified using only the raw sensor data. As discussed above, the identification of the anomaly generates the updated semantic data. This sensor data potentially may be used with signatures of predefined anomaly types or trained neural networks in identification, but not with any data from a redrive of a location of the detected change.
and provide the updated semantic data (RNDFs 112) to an autonomous vehicle (autonomous vehicle(s) 102) to update a proximate area of the change in the real world (identified anomaly) of a base map of the autonomous vehicle (RNDFs 112 and 3D Prior Maps 114 stored in autonomous vehicle 102).
See at least [0057] and figure 4, step 412, wherein the server sends the updated RNDFs to autonomous vehicles. 
See at least [0056] and figure 4, step 410, wherein the updated RNDFs reflect the identified anomaly. The updated RNDFs are sent to the vehicles in a process similar to step 404.
See at least [0053] and figure 4, step 404, wherein the server distributes data to autonomous vehicles within a predefined geographic proximity of the change detected, or a proximate area of the change in the real world.
See at least [0033] and figure 2, wherein the autonomous vehicle maintains, or stores and updates, RDNFs 112 and 3D prior maps 114 in its own storage.
Farr remains silent on:
generate low resolution tile data based on the autonomous vehicle drive data based on the change in the real world; 
Farr remains silent on the updated semantic data being generated based on the low resolution tile data generated from the autonomous vehicle drive data. As discussed above, Farr teaches generating the updated semantic data based only on the autonomous vehicle drive data.
Additionally, Farr does not explicitly teach the updated semantic data being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change; 
Chen teaches:
generate low resolution tile data (LiDAR range image) based on the autonomous vehicle drive data (LiDAR data) based on the real world;
See at least [0173] and figure 26, steps 2600-2610, wherein the map system uses LiDAR data to generate a LiDAR range image. In the range image, rows and columns (X-Y coordinates) encode pitch and yaw angles, and pixel values (pixel heights) encode the distance of the LiDAR to the obstacle 
Per [0034] of Applicant’s Specification, map tile data can include a pixelated version of a point cloud, where the map tiles include grids having X-Y coordinates and a height associated with each pixel. Therefore, the LiDAR range image generated is equivalent to low resolution tile data.
generating updated semantic data (classifications) based on the low resolution tile data (LiDAR range image) generated from the autonomous vehicle drive data,  
See at least [0176] and figure 26, steps 2630-2650, wherein, for each pixel of the LiDAR range image, the map system calculates a point normal. 
See at least [0179] and figure 27, step 2710, wherein the map system generates semantic data containing classifications, or labels, of detected objects using the point normal data.
the updated semantic data being generated without utilizing corresponding high resolution tiles mapped from a redrive of a location of the detected change; 
See at least [0055], wherein the map system uses only low-resolution drive data from autonomous vehicles to generate semantic data. Chen specifically discloses not using high resolution data from a mapping fleet outfitted with high resolution sensors.
Thus, Farr and Chen in combination disclose all of the limitations of Claim 15. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the method of Farr could have been modified to incorporate Chen’s technique of generating low resolution tile data and generating the updated semantic data based on the low resolution tile data and not high-resolution redrive data. This combination allows a map system to maintain and update high-resolution maps for autonomous driving without the need for expensive, specially outfitted cars with high resolution sensors, as recognized by Chen (see at least [0005] and [0055]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of Farr to incorporate Chen’s technique of generating low resolution tile data and generating the updated semantic data based on the low resolution tile data and not high-resolution redrive data to yield the predictable result of a method for updating high definition maps based on low resolution map assets.

Regarding Claim 16, Farr and Chen in combination disclose all of the limitations of Claim 15 as discussed above, and Farr additionally teaches:
wherein the change detection (deviation hint 116) includes an inconsistency between the base map of the autonomous vehicle (3D prior maps 114 of autonomous vehicle 102) and the real world.
See at least [0020], wherein the deviation hint includes data regarding roadway locations where the autonomous vehicle detects an anomaly compared to the 3D prior maps stored in the autonomous vehicle.
See at least [0045], wherein the anomaly represents one or more 3D features of the autonomous vehicle’s sensor data that fails to match the 3D prior maps and the location of the autonomous vehicle

Regarding Claim 17, Farr and Chen in combination disclose all of the limitations of Claim 15 as discussed above, and Farr additionally teaches:
wherein the autonomous vehicle drive data (raw sensor data, snapshot of data) includes a timestamp that is before the change detection (deviation hint 116) is received and after the change in the real world (anomaly).
See at least Claim 3, wherein the raw sensor data includes a snapshot of data prior to and after the anomaly.
See at least [0038], wherein the snapshot of data is the raw sensor data taken from 15 seconds prior to the anomaly to 15 seconds after the anomaly
Since the snapshot includes all of the sensor data taken by the autonomous vehicle 15 seconds before and after the anomaly, inherently, the snapshot will always include a timestamp that is before the autonomous vehicle sends the deviation to the server and after the anomaly occurs in the real world.

Regarding Claim 18, Farr and Chen in combination disclose all of the limitations of Claim 15 as discussed above, and Farr remains silent on:
wherein the receipt of the autonomous vehicle drive data is received from a plurality of autonomous vehicles of a fleet.
However, Farr does teach sending AV data to a plurality of autonomous vehicles of a fleet
See at least [0053] and figure 4, step 404, wherein the server distributes data to all of the autonomous vehicles connected to the server, or a fleet of autonomous vehicles.
Chen teaches:
wherein the receipt of the autonomous vehicle drive data is received from a plurality of autonomous vehicles of a fleet.
See at least [0062] and [0216], wherein drive data is received from a fleet of autonomous vehicles
Thus, Farr and Chen in combination disclose all of the limitations of Claim 18. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the method of Farr could have been modified to incorporate Chen’s technique of receiving autonomous vehicle drive data from a plurality of autonomous vehicles of a fleet. This combination allows a map system to maintain and update high-resolution maps for autonomous driving that can keep a map up-to-date on a regular basis for self-driving, as recognized by Chen (see at least [0005]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Farr and Chen with Chen’s technique of receiving drive data from a plurality of autonomous vehicles of a fleet to yield the predictable result of a method for updating high definition maps based on low resolution map assets.

Regarding Claim 19, Farr and Chen in combination disclose all of the limitations of Claim 15 as discussed above, and Farr remains silent on:
wherein the low resolution tile data is stitched together to form the updated low resolution tile data.
Chen teaches:
wherein the low resolution tile data (LiDAR range image) is stitched together to form the updated low resolution tile data.
See at least [0129]-[0131], “Overall Process of Alignment”, wherein LiDAR range images are merged together to form updated point clouds
As discussed above, the range image representation of a point cloud is equivalent to low resolution tile data. Therefore, the updated, merged point clouds is equivalent to updated low resolution tile data.
Thus, Farr and Chen in combination disclose all of the limitations of Claim 19. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the method of Farr could have been modified to incorporate Chen’s technique of stitching together the low resolution tile data to form the updated low resolution tile data. This combination allows a map system to generate consistent, unified point cloud data from low-resolution vehicle sensors, which in turn allows for the generation of a high-definition map from the low-resolution sensor data, as recognized by Chen (see at least [0005], [0055], and [0131]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Farr and Chen with Chen’s technique of stitching together the low resolution tile data to form the updated low resolution tile data to yield the predictable result of a method for updating high definition maps based on low resolution map assets.

Claim(s) 7, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farr and Chen in combination as applied to claims above, and further in view of US 20220081004 A1, filed 09/15/2020, hereinafter "Brown".

Regarding Claim 7, Farr and Chen in combination disclose all of the limitations of Claim 6 as discussed above, and Farr remains silent on:
removing, by the remote computing system, the avoidance area after determining that the updated semantic data addresses the detected change.
Brown teaches:
removing, by the remote computing system (operation server 1500), the avoidance area (lane 202-2) after determining that the updated semantic data (updated map data 1510) addresses the detected change (unexpected situation 104, unknown object 204).
See at least [0076] and figure 4, wherein the lane 202-2 containing the unknown object is set as an avoidance area and the autonomous vehicles are routed to avoid that lane. Once the server identifies the unknown object or situation from sensor data, the server updates the map data. The server removes the avoidance area and the autonomous vehicles are no longer routed to avoid that lane.
See at least [0049]-[0051], wherein the unknown object is just one example of an unexpected situation, and Brown’s disclosure can be used with any type of situation where there is a discrepancy between the sensor data and the base map data
Thus, Farr, Chen, and Brown in combination disclose all of the limitations of Claim 7 and its preceding claims. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the method of Farr and Chen in combination could have been modified to incorporate Brown’s technique of removing the avoidance area after determining that the updated semantic data addresses the detected change. This combination allows a map system to safely navigate autonomous vehicles by diverting vehicles around unknown objects and unexpected situations while the map system resolves the map data to match the real world, as recognized by Brown (see at least [0016]-[0018]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Farr and Chen with Brown’s technique of removing the avoidance area after determining that the updated semantic data addresses the detected change to yield the predictable result of a method for updating high definition maps based on low resolution map assets.

Regarding Claim 14, Farr and Chen in combination disclose all of the limitations of Claim 13 as discussed above, and Farr remains silent on:
wherein the instructions which, when executed by the one or more processors, further cause the system to remove the avoidance area after determining that the updated semantic data addresses the detected change.
Brown teaches:
wherein the instructions which, when executed by the one or more processors, further cause the system to remove the avoidance area (lane 202-2) after determining that the updated semantic data (updated map data 1510) addresses the detected change (unexpected situation 104, unknown object 204).
See at least [0076] and figure 4, wherein the lane 202-2 containing the unknown object is set as an avoidance area and the autonomous vehicles are routed to avoid that lane. Once the server identifies the unknown object or situation from sensor data, the server updates the map data. The server removes the avoidance area and the autonomous vehicles are no longer routed to avoid that lane.
See at least [0049]-[0051], wherein the unknown object is just one example of an unexpected situation, and Brown’s disclosure can be used with any type of situation where there is a discrepancy between the sensor data and the base map data
Thus, Farr, Chen, and Brown in combination disclose all of the limitations of Claim 14 and its preceding claims. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the method of Farr and Chen in combination could have been modified to incorporate Brown’s technique of removing the avoidance area after determining that the updated semantic data addresses the detected change. This combination allows a map system to safely navigate autonomous vehicles by diverting vehicles around unknown objects and unexpected situations while the map system resolves the map data to match the real world, as recognized by Brown (see at least [0016]-[0018]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Farr and Chen with Brown’s technique of removing the avoidance area after determining that the updated semantic data addresses the detected change to yield the predictable result of a method for updating high definition maps based on low resolution map assets.

Regarding Claim 20, Farr and Chen in combination disclose all of the limitations of Claim 15 as discussed above, and Farr additionally teaches:
the instructions, when executed by the one more processors, cause the one or more processors to: designate an avoidance area over an area proximate to the location of the detected change; 
See at least [0053] and figure 4, step 404, wherein the server sends the deviation hint to autonomous vehicles within a predefined geographic proximity of the location of the deviation hint.
See at least [0061], wherein the autonomous vehicles within the avoidance area who receive the deviation hint from the server adjust their routes to avoid the road segments implicated by the deviation hint
Farr remains silent on:
and remove the avoidance area after determining that the updated semantic data addresses the detected change.
See at least [0076] and figure 4, wherein the lane 202-2 containing the unknown object is set as an avoidance area and the autonomous vehicles are routed to avoid that lane. Once the server identifies the unknown object or situation from sensor data, the server updates the map data. The server removes the avoidance area and the autonomous vehicles are no longer routed to avoid that lane.
See at least [0049]-[0051], wherein the unknown object is just one example of an unexpected situation, and Brown’s disclosure can be used with any type of situation where there is a discrepancy between the sensor data and the base map data
Thus, Farr, Chen, and Brown in combination disclose all of the limitations of Claim 20 and its preceding claim. 
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that the method of Farr and Chen in combination could have been modified to incorporate Brown’s technique of removing the avoidance area after determining that the updated semantic data addresses the detected change. This combination allows a map system to safely navigate autonomous vehicles by diverting vehicles around unknown objects and unexpected situations while the map system resolves the map data to match the real world, as recognized by Brown (see at least [0016]-[0018]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the method of Farr and Chen with Brown’s technique of removing the avoidance area after determining that the updated semantic data addresses the detected change to yield the predictable result of a method for updating high definition maps based on low resolution map assets.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180188037 A1 is directed to a method of updating occupancy maps using detected map discrepancies based on the differences in the surroundings observed using sensor data from autonomous vehicles and an online high definition map.
US 20200292331 A1 is directed to a method for a server requesting maplets, or map tiles, from a request region, and receiving maplets from a fleet of autonomous vehicles in the region, and updating a digital map based on the received maplets.
US 20190392635 A1 is directed to a method for a server requesting data of a target region from a plurality of vehicles in response to receiving a change detection, and using the received data to update a Highly Automated Driving (HAD) map.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667